Citation Nr: 0026985	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  96-42 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD); depression; sinusitis/rhinitis; 
irritable bowel syndrome; a skin disorder, claimed as tinea 
cruris and tinea pedis; and a left knee disorder.

2.  Entitlement to an initial evaluation in excess of 
10 percent for excision of the accessory navicular bone of 
the right foot.

3.  Entitlement to an initial compensable evaluation for 
lacerations scars of the right forearm and right distal 
forearm.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to July 
1995.

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In August 1995, the RO, in pertinent part, granted 
entitlement to service connection for postoperative excision 
of the accessory navicular bone of the right foot and 
laceration scars of the right forearm and right distal 
forearm and assigned each a noncompensable evaluation, 
effective July 24, 1995, and denied entitlement to service 
connection for a left knee disorder.  

In July 1996 the RO, in pertinent part, affirmed the 
determinations previously entered, granted entitlement to 
service connection for a right wrist and hand disability and 
assigned a 10 percent evaluation, effective July 24, 1995, 
and denied entitlement to service connection for bronchitis.  
As to the issue of a right wrist and hand disability, the 
veteran did not submit a notice of disagreement as to the 
disability evaluation assigned or the effective date, and 
thus this claim is not considered part of the current 
appellate review.

As to the claim of entitlement to service connection for 
bronchitis, the veteran attempted to submit a notice of 
disagreement in February 1998, which would not be timely in 
relation to the denial of such in the July 1996 rating 
decision.  See 38 C.F.R. § 20.302(a) (1999) (notice of 
disagreement must be filed within one year from the date that 
the agency mails notice of determination to veteran, 
otherwise, the determination becomes final).  Thus this claim 
is not otherwise considered part of the current appellate 
review.


However, the Board of Veterans' Appeals (the Board) notes 
that it is possible that the veteran was seeking to reopen 
the claim of entitlement to service connection for 
bronchitis, and refers this issue to the RO for 
clarification.

The Board notes that the veteran served in the Persian Gulf 
war; however, he has not claimed that any disability for 
which he seeks service connection is a result of undiagnosed 
illness.  Thus, the Board will not address whether the 
disabilities are due to an undiagnosed illness based on 
Persian Gulf War service.


FINDINGS OF FACT

1.  Competent medical evidence of record shows that irritable 
bowel syndrome began while the veteran was still on active 
duty.

2.  The claims of entitlement to service connection for PTSD, 
depression, sinusitis/rhinitis and onychomycosis are 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation

3.  The claims of entitlement to service connection for a 
skin disorder, claimed as tinea cruris and tinea pedis, and a 
left knee disorder are not supported by cognizable evidence 
showing that the claims are plausible or capable of 
substantiation.

4.  Excision of the accessory navicular bone of the right 
foot was manifested by moderate limitation of motion of the 
ankle from July 24, 1995, to March 31, 1999.

5.  The April 1, 1999 VA examination report shows marked 
limitation of right ankle motion.  

6.  The scar on the right foot is shown to be productive of 
tenderness on objective demonstration.

7.  A laceration scar of the right forearm and right distal 
forearm, is shown to be productive of tenderness on objective 
demonstration.


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. § 
3.303 (1999).

2.  The claims of entitlement to service connection for PTSD, 
depression, sinusitis/rhinitis, and onychomycosis are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claims of entitlement to service connection for a 
skin disorder, claimed as tinea cruris and tinea pedis, and a 
left knee disorder are not well grounded.  38 U.S.C.A. 
§ 5107(a).

4.  The criteria for an initial evaluation in excess of 
10 percent from July 24, 1995, to March 31, 1999, for 
excision of the accessory navicular bone of the right foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(1999).

5.  The criteria for an initial evaluation of 20 percent for 
excision of the accessory navicular bone of the right foot as 
of April 1, 1999, have been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5271.

6.  The criteria for a separate evaluation of 10 percent for 
the scar on the right foot have been met.  38 U.S.C.A. §§ 
1155, 5107;  38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 
(1999).

7.  The criteria for an initial evaluation of 10 percent for 
laceration scars of the right forearm and right distal 
forearm, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that in June 1985 the veteran 
complained that his knees and feet hurt him when walking.  
The examiner stated that the area was nontender, and there 
were no blisters.  No diagnosis was entered.

In November 1987 the veteran complained of cramps and 
diarrhea for the past six hours.  A diagnosis of viral 
gastroenteritis was entered.  

In September 1988 the veteran was seen with sores and 
swelling under his underarms.  He denied using a new 
deodorant.  The examiner entered a diagnosis of contact 
dermatitis.

In November 1988 the veteran sustained two lacerations to his 
right forearm when he fell onto a sheet of stainless steel.

A September 1989 report of medical examination shows clinical 
evaluations of the nose, sinuses, lungs and chest, lower 
extremities, and skin were normal.  Psychiatric evaluation 
was normal.  The report of medical history portion of the 
examination shows the veteran denied sinusitis, skin 
diseases, chronic cough, stomach problems, trick or locked 
knee, and depression or excessive worry.  

In July 1990 the veteran was diagnosed with non-allergic 
rhinitis.  That same month he was seen for anxiety and 
depression.  He was diagnosed with an occupation problem, but 
it was noted that he was improving.  Later that month an 
assessment of rule out personality disorder was entered.  

A September 1990 report of medical examination shows clinical 
evaluations of the nose, sinuses, lungs and chest, lower 
extremities, and skin were normal.  Psychiatric evaluation 
was normal.  


The report of medical history portion of the examination 
shows the veteran denied sinusitis, skin diseases, chronic 
cough, stomach problems, trick or locked knee, and depression 
or excessive worry.

In November 1990 the veteran was diagnosed with an 
occupational problem.  

An April 1991 report of medical examination shows clinical 
evaluations of the nose, sinuses, lungs and chest, lower 
extremities, and skin were normal.  Psychiatric evaluation 
was normal.  The report of medical history portion completed 
by the veteran shows he denied sinusitis, skin diseases, 
chronic cough, stomach problems, trick or locked knee, and 
depression or excessive worry.  He stated yes to having ear, 
nose, or throat trouble.  The examiner noted he reported 
sinus and congestion problems frequently, which the examiner 
stated were not considered disabling.

In February 1992 the veteran complained of diarrhea with 
stomach cramps, which he had had 15 to 20 times since the 
prior day.  The assessment was gastroenteritis.

In June 1994 the veteran was seen with complains of a cough 
with phlegm.  He denied shortness of breath or dyspnea.  The 
assessment was sinusitis.

In August 1994 the veteran complained of sinus congestion.  
The assessment was clinical sinusitis.

In October 1994 the veteran had surgery due to the painful 
accessory navicular bone of the right foot.  

In December 1994 the veteran complained of body itching.  The 
assessment was pruritic rash of uncertain etiology.

In February 1995 an examiner entered a diagnosis of 
onychomycosis of the left first toenail.

A July 1995 report of medical examination shows clinical 
evaluations of the nose, sinuses, lungs and chest, lower 
extremities, and skin were normal.  Psychiatric evaluation 
was normal.  The report of medical history portion shows the 
veteran denied sinusitis, skin diseases, chronic cough, 
stomach problems, trick or locked knee, and depression or 
excessive worry.  He stated yes to having ear, nose, or 
throat trouble.  The examiner noted he complained of 
vasomotor rhinitis, which the examiner stated was not 
considered disabling.

In July 1995 the veteran complained of an irritated skin 
rash.  The assessment was dermatitis of unknown etiology.

A February 1996 VA outpatient treatment report shows the 
veteran participated in the Persian Gulf Registry Program.  
The diagnoses entered were PTSD/depression, chronic 
sinusitis/rhinitis, irritable bowel syndrome, left 
patellofemoral syndrome, status post right wrist and tendon 
laceration, status post resection exostosis of the right 
foot, and tinea cruris and tinea pedis.

A March 1996 VA skin examination report shows the veteran 
reported his only skin complaint was that of a toenail 
problem, which he stated he had had since service.  He stated 
the problem had caused discoloration, splitting of his nails 
and detachment of his nails, as well as some slight rashes on 
his feet.  He reported he had had a six-month course of 
Griseofulvin, which had improved it significantly, but did 
not completely clear it.  He stated he was presently using 
Lotrimin cream.  The examiner noted he had no other skin 
complaints.

Physical examination revealed the skin of the hands and 
fingernails was normal.  The skin on the feet was normal 
including no evidence of tinea pedis and no toe-web 
maceration.  The examiner noted there was slight distal 
onycholysis with some subungual debris of both great toes and 
less so of the small toes.  He stated the remaining toenails 
looked fairly normal.  The examiner noted there were a number 
of the toenails, including the larger toenails, had some 
longitudinal ridging.  KOH examination from the toenails was 
negative after several attempts.



The diagnosis was history of "probably" onychomycosis.  The 
examiner stated there was no clear evidence of tinea at that 
time, but that it was possible.  He noted the veteran seemed 
to have fairly typical onychomycosis and that there was no 
evidence of tinea on the toes or feet.

A March 1996 VA joints examination report shows the veteran 
reported he had developed pain in his left knee in 1989.  He 
stated his job in service required long hours of kneeling and 
squatting.  He reported he was evaluated and diagnosed with 
patellofemoral joint syndrome of the left knee.  As to his 
right arm, he stated he had tenderness over the area of the 
injury.  He complained of pain in the distal right forearm, 
which would radiate up his arm.  The veteran complained of 
decreased range of motion of his ring and small fingers at 
the end of the day, and that his right hand was weaker than 
his left.  He denied numbness or tingling in his hands or 
fingers.

Physical examination of the right wrist revealed a 12 
centimeter U-shaped incision over the right forearm and a 
seven centimeter incision over the wrist.  An x-ray of the 
left knee revealed a trace of lateral subluxation of the 
patella, but no other radiographic findings.  The relevant 
diagnoses were medial meniscus tear of the left knee, and 
status post laceration of the right distal forearm with 
laceration of flexor tendons.

A September 1996 VA social industrial survey report shows the 
veteran reported that he was on a weapons ship that was 
involved in the Gulf war.  He reported that he was involved 
in moving ammunition and that a few missiles had flown by 
their ship.  He stated he heard shelling nearby.  He reported 
a particular incident when he was involved in assisting a 
civilian freighter which had caught on fire.  He stated that 
people had run away from the incident, and that he and 
another shipmate had to take over and had escaped just in 
time.  He noted had he stayed for five more minutes, he would 
have been dead.  He stated he still dreamed of being trapped.


Additionally, the veteran reported while he was on board a 
ship in California, he was nearby during the loading of a 
Tomahawk missile.  He related that one of the officers pushed 
the "send" button rather than calling ahead to ensure that 
the missile was ready to be received.  He stated someone else 
intervened and stopped the process; however, it had been a 
very close call, and everyone around him had been extremely 
frightened.  He noted some of the people had to take time off 
from the ship because they had been so traumatized.

The veteran reported he felt some guilt over his involvement 
in the Gulf war in that he participated in moving weapons and 
ammunition that resulted in the deaths of children.

The veteran stated he was depressed and felt a great deal of 
depression about his inability to concentrate and focus.  He 
noted that since he had been in the Gulf war, he had become 
more and more distant from people and felt "emotionally 
dead."  

A September 1996 VA foot examination report shows the veteran 
reported he had injured his right foot in 1991.  He stated he 
currently had swelling in his right foot and felt he had an 
altered gait due to the mass in his right foot.  The veteran 
stated he had pain over the plantar surface of his foot with 
extended periods of standing.  He noted he had to buy his 
shoes one size larger to accommodate for the mass in his 
right foot.  He stated he was unable to run, as this 
increased the pain in his foot.

Physical examination revealed a four-centimeter mass over the 
medial right foot.  There was soft tissue swelling inferior 
to the mass.  On palpation, there was tenderness, and the 
mass was noted to be irregular.  Deep tendon reflexes were 
2+/4 bilaterally.  Dorsalis pedis and posterior tibial pulses 
were 2+/4 bilaterally.  Sensory examination was 5+/5 
throughout.  Range of motion of the ankle revealed 15 degrees 
of dorsiflexion to the right, 20 degrees of dorsiflexion to 
the left, 40 degrees of plantar flexion right, 50 degrees of 
plantar flexion left, 10 degrees of abduction bilaterally, 
15 degrees of adduction to the right, and 20 degrees of 
adduction to the left.  The diagnosis entered was status post 
excision of navicular exostosis with recurrence.  


A September 1996 VA examination report shows the veteran 
reported history of alternating diarrhea and constipation 
with abdominal cramping off and on since around 1988.  He 
stated he believed his symptoms began shortly after eating at 
an Indian Naval base.  He stated he and many of his fellow 
crew members had become ill with diarrhea and heartburn 
symptoms, which had lasted for several weeks.  He denied ever 
being evaluated for any parasites.  He stated he did not have 
a history of rectal bleeding, weight loss, or specific food 
intolerance.  The examiner noted he was believed to be 
suffering from irritable bowel syndrome by his primary care 
physician.

The veteran reported a 10-year history of tinea cruris and 
tinea pedis with worse symptoms in hot, sticky environments.  
He stated he was able to keep the groin rash and the rash on 
his feet under control with Lotrimin, but could not eradicate 
the fungal infection under his toenails.

Physical examination revealed no evidence of tinea cruris.  
The examiner stated there was hyperpigmentation on the medial 
aspects of both proximal thighs, which the veteran had 
reported was an area previously affected by tinea cruris.  
Additionally, the examiner noted there was no evidence of any 
tinea pedis on the soles of the feet or between the toes, but 
he noted there was evidence of tinea unguium involving eight 
out of 10 toes on the two feet.

The impressions were irritable bowel syndrome with 
alternating constipation and diarrhea for the last eight 
years, and fungal infection of the groin and feet with 
symptoms mostly controlled by topical Lotrimin.  The examiner 
noted the veteran still suffered from onychomycosis.

A September 1996 VA special psychiatric examination report 
shows the examiner read the social and industrial survey 
prior to examining the veteran.  He stated he was very 
reluctant to discuss his period of service relating to the 
Gulf war, as he reported he had to sign security statements 
prior to leaving service because he had worked in a very high 
security situation.  

The veteran reported the incident with the Tomahawk missile.  
He stated this incident had brought an increased awareness to 
him of the danger of his daily life on board.  The examiner 
noted he reported the incident where he helped to fight a 
fire.

The veteran stated that as a result of the constant 
hazardousness of his work in service, he had experienced a 
personality change.  He stated he did not seek help while in 
the military because he wanted to have a career, and felt 
this would negatively affect him.

The examiner stated the veteran met the diagnostic criteria 
of PTSD with significant stressors, especially with respect 
to the reported fire during the Gulf war.  He noted he 
reported he had weekly intrusive thoughts with dreams about 
the fire approximately one to two times per month.  He stated 
he avoided situations where there was fire.  The examiner 
noted he also met the criteria for a diagnosis of depression, 
which appeared to have gone on for six months or more.  The 
examiner entered a diagnosis of PTSD with depression.  

An April 1999 VA examination report shows the  veteran 
complained of skin and nail problems.  He stated he had 
toenail fungus for at least eight years.  He stated he took 
pills for this problem while in the service, but that it did 
not result in resolution of his fungal infection.  He stated 
he continued to have problems.  Additionally, he stated he 
had intermittent problems with athlete's foot and jock itch.  
He stated he used over-the-counter fungal creams.

The veteran stated he had chronic rhinitis, which was 
nonseasonal.  He stated he had used nasal steroid inhalers in 
the past without relief.  As for his stomach, he stated he 
had had problems off and on over the years.  He stated he ate 
native food while in India in 1988 and after that, he had an 
acute episode of diarrhea and excess stomach acid, which 
lasted for one month.  He stated he continued to have 
problems with diarrhea about one to two times per week.  He 
stated he had undergone a barium enema and had been told it 
was normal.  He currently complained of reflux and sternal 
burning.  He stated he took over-the-counter antacids about 
two to three times per week.  He denied nausea or vomiting.


Following examination, the examiner entered pertinent 
diagnoses of dermatophytosis including tinea pedis, tinea 
cruris, and onychomycosis, gastroesophageal reflux disease 
symptoms, and diarrhea,  The examiner noted the veteran was 
to have an upper gastrointestinal series.  The upper 
gastrointestinal series showed duodenal diverticulum, but was 
otherwise normal.  As to the veteran's diarrhea in India, the 
examiner stated it was likely due to acute gastroenteritis.

An April 1999 VA joints examination report shows the veteran 
had suffered a laceration to the right wrist on some sheet 
metal in the service with tendon involvement.  He stated he 
was left with loss of range of motion and was developing 
weakness of his wrists.  

The veteran stated he had numerous falls in service wherein 
he injured his left knee.  The examiner noted he had been 
diagnosed with patellofemoral pain syndrome and medial 
meniscal tear.  He stated he continued to have the sensation 
of his left knee being loose.  

Physical examination of the right foot revealed a scar 
medially just above the arch, which was five centimeters in 
length.  The examiner noted there was tenderness in the area 
to palpation.  There was numbness inferiorly to the scar.  
The right ankle had 0 degrees of dorsiflexion and 30 degrees 
of plantar flexion.  The examiner noted there was no 
inversion/eversion weakness.

Examination of the right wrist revealed a well-healed 
surgical scar medially at the wrist.  There was positive 
Tinel's at the scar, and there was tenderness to palpation of 
the underlying structures in that region as well.  The right 
wrist had 50 degrees of dorsiflexion, 80 degrees of palmar 
flexion, 20 degrees of radial deviation, and 40 degrees of 
ulnar deviation.  Grip was 3/5 compared to the opposite side.





The examiner entered diagnoses of excision, accessory 
navicula, right foot, with residual numbness and chronic pain 
with loss of range of motion of the ankle, patellofemoral 
pain syndrome of the left knee, laceration of the right wrist 
with tendon involvement and secondary loss of range of motion 
and probable nerve entrapment.

An April 1999 VA special psychiatric examination report shows 
the examiner noted the veteran had been previously examined 
and diagnosed with PTSD and PTSD with depression, and that he 
had been denied entitlement to service connection for such 
because the stressful events had not been established.

The veteran reported having nightmares, but denied homicidal 
and suicidal ideations.  The examiner noted that his face was 
flushed and short of breath as he described the fire he 
fought on a civilian ship.  He described nearly losing his 
life.  The examiner stated there were no signs of 
exaggeration, manipulation, or malingering.  He stated he 
continued to suffer significant signs of depression.  The 
diagnostic impression was PTSD with associated depression.  


Service Connection Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  See id.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d) 
(1999).

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1999).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. at 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section of 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have 
participated in an event constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  See VAOPGCPREC 
12-99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 
11 Vet. App. 353, 359 (1998).

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, the record must contain 
corroborating evidence that the in-service stressor occurred.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The Board notes that 38 C.F.R. § 3.304(f), as written above, 
was amended to conform to the Cohen holding.  See 64 Fed. 
Reg. 32807 (1999).  Thus, the regulatory criteria governing 
service connection of the veteran's PTSD changed while his 
claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).





The Board notes that the RO has adjudicated the veteran's 
claim for service connection for PTSD under the revised 
version of section 3.304(f).  Thus, a Bernard issue is not 
presented.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  




Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that if a veteran fails to submit a well-
grounded claim, VA is under no duty to assist the claimant in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 
5 Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Service Connection Analysis

Irritable bowel syndrome

Initially, the Board finds that the veteran's claim of 
entitlement to service connection for irritable bowel 
syndrome is well grounded.  In this regard, the veteran has a 
current disability.  There is service medical documentation 
of the same disability.  Competent medical authority has 
linked the service reported disability and the current 
disability.

The service medical records show that the veteran complained 
of diarrhea on occasion.  A diagnosis of irritable bowel 
syndrome was entered soon after the veteran's discharge from 
service.  Additionally, in September 1996 a VA examiner 
entered a diagnosis of irritable bowel syndrome and stated 
the veteran had had alternating constipation and diarrhea for 
the last eight years.  This would place the diagnosis of 
irritable bowel syndrome coincident with active service.  
Although the examiner seems to base his opinion on the 
veteran's history, the veteran's history is accurate, as the 
service medical records substantiate his report.

There is no negative evidence in the record to refute the VA 
examiner's opinion.  Accordingly, the Board finds that the 
evidence supports a grant of entitlement to service 
connection for irritable bowel syndrome.  

PTSD and Depression

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

He has presented lay testimony of in-service stressors, 
combat in nature; he has a current diagnosis of PTSD; VA 
physicians have attributed his current PTSD disability to 
Persian Gulf War-related stressors.  Therefore, the claim of 
entitlement to service connection for PTSD is found to be 
well grounded, and is further addressed in the remand portion 
of this decision.  Cohen, 10 Vet. App. at 136-37; 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.304(f).  

As to the claim of entitlement to service connection for 
depression, a service medical record shows a provisional 
diagnosis of depression.  In September 1996 a VA examiner 
stated the veteran had been depressed for six months "or 
more."  This psychiatric evaluation was conducted within one 
year following service, and the Board finds that the "or 
more" statement would be sufficient to well ground the claim 
of entitlement to service connection for depression as to 
place its inception coincident with service.  See 38 U.S.C.A. 
§ 5107(a).  The claim of entitlement to service connection 
for depression is further addressed in the remand portion of 
this decision.

Sinusitis/Rhinitis

The service medical records show diagnoses of sinusitis and 
rhinitis.  In a February 1996 VA examination report, a 
diagnosis of chronic sinusitis/rhinitis was entered.  The 
examination was conducted soon after the veteran's discharge 
from service, and the examiner entered a diagnosis of 
"chronic" sinusitis/rhinitis, which implies that the 
diagnosis has been long standing.  Therefore, because the 
threshold to well ground a claim is low, see White v. 
Derwinski, 1 Vet. App. 519, 521 (1991) and Hensley v. West, 
212 F.3d 1255 (Fed. Cir. 2000), the Board finds that the 
claim of entitlement to service connection for 
sinusitis/rhinitis is well grounded, see 38 U.S.C.A. 
§ 5107(a), and the issue is addressed further in the remand 
portion of the decision.  

Onychomycosis

The service medical records show the veteran was diagnosed 
with onychomycosis in the left great toe in February 1995.  

In March 1996 a VA examiner noted the veteran had 
onychomycosis on both great toes.  In September 1996 a VA 
examiner stated the veteran had onychomycosis involving eight 
out of 10 of the toes on his feet.  Finally, in April 1999 a 
VA examiner entered a diagnosis of onychomycosis.  

The Board finds that because the diagnosis in service is the 
same as the post service diagnosis, which diagnoses have been 
entered soon after the veteran's discharge from service, the 
claim of entitlement to service connection for a skin 
disorder, claimed as onychomycosis, is well grounded, see 
38 U.S.C.A. § 5107(a), and the issue is addressed further in 
the remand portion of the decision.  

Tinea cruris and tinea pedis
and a left knee disorder

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 93.  Because the veteran has failed 
to meet this burden, the Board finds that his claims of 
entitlement to service connection for a skin disorder, 
claimed as tinea cruris and tinea pedis, and a left knee 
disorder must be denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, 7 Vet. App. 498.

As to the claim of entitlement to service connection for a 
skin disorder, claimed as tinea cruris and tinea pedis, the 
veteran is competent to state he had a rash on his body and 
feet, however, he is not competent to diagnose tinea cruris 
and tinea pedis in service.  The service medical records do 
not show diagnoses of tinea cruris or tinea pedis.  

Instead, the service medical records show diagnoses of 
contact dermatitis and pruritic rash.  Thus, although the 
veteran has brought forth post service diagnoses of tinea 
cruris and tinea pedis, there is no competent evidence that 
the post service diagnoses are related to service, to include 
the inservice diagnoses of dermatitis and pruritic rash.  
Therefore, the claim is not well grounded.  See Caluza, 
7 Vet. App. 498.

As to the claim of entitlement to service connection for a 
left knee disorder, the veteran is competent to state he 
injured his left knee in service.  However, it must be noted 
that at the time of separation, clinical evaluation of the 
veteran's left lower extremity was normal.  Additionally, in 
a report of medical history completed by him at that time, he 
denied trick or locked knee.  This was in July 1995.  In 
February 1996, a diagnosis of patellofemoral syndrome of the 
left knee was entered.  No medical professional has 
attributed the post service diagnosis of a left knee disorder 
to service, and the claim is not well grounded.  See id.

Although the veteran has alleged that tinea cruris, tinea 
pedis, and his left knee disorder are due to service, he does 
not have the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu, 4 Vet. App. at 494; see also Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995) (en banc) ("[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a)").

The Board notes there is no evidence that any chronic 
disease, such as arthritis, was shown in service or during an 
applicable presumption period.  

Additionally, there is no medical evidence of a relationship 
between the veteran's current tinea cruris and tinea pedis, 
and left knee disorder and any alleged continuity of 
symptomatology.  Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1990); Savage v. Gober, 
10 Vet. App. 488 (1997).

Additionally, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusion as to 
whether or not the post service diagnoses of tinea cruris, 
tinea pedis, and left patellofemoral syndrome are a result of 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  

This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, VA fulfilled its obligation under section 5103(a) by 
issuing statements of the case in February 1996 and May 2000 
and numerous supplemental statements of the case.  

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been fulfilled.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his/her claim pertains 
to relevant evidence which may exist or could be obtained).  
See also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration); Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application if he wishes to reopen these claims.  See Graves 
v. Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for a skin disorder, claimed as tinea cruris and tinea pedis, 
and a left knee disorder are not well grounded, the doctrine 
of reasonable doubt has no application to these claims.

Increased Evaluation Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  In a claim for a greater 
original rating after an initial award of service connection, 
all of the evidence submitted in support of the veteran's 
claim is to be considered.  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(1999).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 
(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation and marked limitation of motion warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (1999).

Under Diagnostic Code 5284, moderate residuals of a foot 
injury warrant a 10 percent evaluation; moderately severe 
residuals warrant a 20 percent evaluation; and severe 
residuals warrant a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (1999).

A 10 percent evaluation is warranted for a scar which is 
poorly nourished with repeated ulceration, for a scar that is 
tender and painful on objective demonstration, or for a scar 
which limits the part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Increased Evaluation Analysis

Initially the Board finds that the veteran's claims for 
initial evaluations in excess of 10 percent for excision of 
the accessory navicular bone of the right foot and in excess 
of 0 percent for lacerations scars of the right forearm and 
right distal forearm are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible 
claims have been presented.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning the 
severity of his service-connected disabilities are sufficient 
to conclude that his claims for higher evaluations are well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, the Board notes that the veteran was given the 
opportunity to submit additional evidence in support of his 
claims.  Additionally, he has undergone several comprehensive 
examinations.  The Board is unaware of any additional 
evidence, VA or non-VA, which has not already been requested 
and/or obtained which is pertinent to the current appeal.  

Excision of the accessory navicular bone 
of the right foot, from July 24, 1995, to 
March 31, 1999.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent prior to March 
31, 1999.  The Board notes that the veteran's right foot was 
not examined during the March 1996 VA examinations.  

In September 1996, the veteran's range of motion of the right 
ankle revealed 15 degrees of dorsiflexion to the right, 
20 degrees of dorsiflexion to the left, 40 degrees of plantar 
flexion right, 50 degrees of plantar flexion left, 10 degrees 
of abduction bilaterally, 15 degrees of adduction to the 
right, and 20 degrees of adduction to the left.  Such ranges 
of motion warrant no more than a 10 percent evaluation, as 
such limitation of motion of the ankle is no more than 
moderate, and not reflective or marked or severe limitation 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.


The Board will now consider whether the next higher 
evaluation is warranted for the excision of the accessory 
navicular bone of the right foot.  The Board finds that 
considering the veteran's service-connected disability under 
Diagnostic Code 5271, the evidence clearly does not establish 
that the limitation of motion of the right ankle is any more 
than moderate.  Full dorsiflexion of the ankle is 20 degrees, 
and full plantar flexion is 45 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (1999).  

At the time of the September 1996 examination, the veteran's 
dorsiflexion was 15 degrees to the right and 20 degrees to 
the left, and his plantar flexion was 40 degrees to the right 
and 50 degrees to the left.  This is indicative of no more 
than moderate limitation of motion of the ankle.  See id.

Additionally, considering the veteran's service-connected 
right ankle disability under Diagnostic Code 5284, the Board 
finds that the preponderance of the evidence is against a 
finding that the residuals of the veteran's surgery are any 
more than moderate.  The mass on the right foot was noted to 
be tender and irregular.  Deep tendon reflexes were 2+/4, as 
were dorsalis pedis and posterior tibial pulses.  Sensory 
examination was 5+/5 throughout.  The Board finds that the 
evidence does not support any more than a 10 percent 
disability evaluation prior to April 1, 1999, under 
Diagnostic Code 5284.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5284.

In making the determination that the veteran's excision of 
the accessory navicular bone of the right foot is no more 
than 10 percent disabling prior to April 1, 1999, the Board 
has specifically considered the guidance of DeLuca, 8 Vet. 
App. 202.  The veteran has reported pain, which was 
documented by the VA examiner in the September 1996 
examination report.  The examiner reported the veteran's 
range of motion of the right ankle, which was decreased as to 
some of the ranges.  Thus, the right ankle has less movement 
than normal.  However, even considering pain, weakness, 
incoordination and excess fatigability, the veteran's 
disability of the right ankle does not approximate the 
criteria for an evaluation in excess of 10 percent based on 
functional loss.  See 38 C.F.R. §§ 4.40, 4.45.


The veteran is competent to report his symptoms.  To the 
extent that he stated that his right ankle was worse than the 
initial noncompensable evaluation assigned, he was correct, 
and a 10 percent evaluation has been granted for moderate 
limited motion.

The veteran has stated he wants an evaluation in excess of 
10 percent.  To this extent, the medical findings do not 
support his contentions.  As stated above, the clinical 
findings made by the VA examiner in the September 1996 
examination report establish no more than a moderate limited 
motion of the ankle joint.  Thus, the Board finds the medical 
findings do not support his assertions for the reasons stated 
above.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for excision of 
the accessory navicular bone of the right foot.  Gilbert, 
1 Vet. App. at 53.


Excision of the accessory navicular bone of the right foot-
From April 1, 1999, to present

When the veteran was examined on April 1, 1999, the examiner 
reported that the veteran had 0 degrees of dorsiflexion and 
30 degrees of plantar flexion.  The Board finds that such 
ranges of motion are indicative of marked limitation of 
motion of the ankle joint.  See 38 C.F.R. §§ 4.71, Plate II; 
4.71a, Diagnostic Code 5271.  

The Board finds that the April 1, 1999, VA examination report 
established a factually ascertainable date when an increase 
in the veteran's symptoms of his service-connected excision 
of the accessory navicular bone of the right foot occurred.  
Accordingly, the Board finds that the evidence supports the 
grant of an initial evaluation of 20 percent as of April 1, 
1999.

The Board must now consider whether an evaluation in excess 
of 20 percent is warranted as of April 1, 1999.  With the 
grant of the 20 percent evaluation, the veteran is now at the 
maximum evaluation for limitation of motion of the ankle.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  An evaluation 
in excess of 20 percent under Diagnostic Code 5284 is not 
warranted, as there is no evidence of severe residuals of a 
foot injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
In the April 1999 examination report, the examiner noted 
there was no inversion/eversion weakness.  This does not 
establish severe residuals of a foot injury.  See id.

Additionally, in making the determination that the veteran's 
excision of the accessory navicular bone of the right foot is 
no more than 20 percent disabling as of April 1, 1999, the 
Board has specifically considered the guidance of DeLuca, 8 
Vet. App. 202.  The Board notes that in VAOPGCPREC 9-98, the 
General Counsel addressed Diagnostic Code 5284 and whether 
the application of 38 C.F.R. §§ 4.40 and 4.45 was appropriate 
when a disability had been evaluated under that Diagnostic 
Code.  The General Counsel held that such should be 
determined on a case-by-case basis, depending on the nature 
of the foot injury.  See id.  

Here, the veteran's service-connected disability is based 
upon his limitation of motion of the ankle.  This would 
contemplate limitation of motion, but the Rating Schedule has 
determined that the maximum evaluation for limitation of 
motion of the ankle is 20 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Thus, the Board finds that the 
analysis in DeLuca does not apply to this particular claim, 
as the veteran is now at the maximum evaluation for 
limitation of motion of the ankle joint.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

The veteran is competent to report his symptoms.  To the 
extent that he stated that his right ankle was worse than the 
initial noncompensable evaluation assigned and the 10 percent 
evaluation later assigned, he is correct, and the Board has 
granted a 20 percent evaluation, as of April 1, 1999, the 
date that a VA examination showed increased symptomatology.  

To the extent that he has implied an evaluation in excess of 
20 percent is warranted, the Board finds the medical findings 
do not support his assertions for the reasons stated above.  
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 20 percent as of April 1, 
1999, for excision of the accessory navicular bone of the 
right foot.  Gilbert, 1 Vet. App. at 53.

Scar on the right foot

The Board notes that when examined in April 1999, the 
examiner stated there was a five-centimeter scar on the right 
foot and that there was tenderness in the area to palpation.  
The Court has held that a separate, additional evaluation may 
be assigned if the veteran's disability is manifested by a 
scar that is poorly nourished with repeated ulceration, a 
scar that is tender and painful on objective demonstration, 
or a scar that is otherwise causative of limitation of 
function.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805; Esteban v. Brown, 6 Vet. App. 259 (1994).

Here, the Board finds that a separate 10 percent evaluation 
is warranted for the scar on the veteran's right foot, as the 
examiner noted there was tenderness around the area of the 
scar.  See id.  10 percent is the maximum schedular 
evaluation assignable under diagnostic code 7804, as well as 
7803.  No basis has been presented to warrant assignment of a 
higher evaluation under diagnostic code 7805 which 
contemplates limitation on function of the part affected for 
which a higher evaluation would be available.

Lacerations scars of the right forearm and right distal 
forearm

After having carefully reviewed the evidence of record, the 
Board finds that an initial evaluation of 10 percent is 
warranted for lacerations scars of the right forearm and 
right distal forearm.  

In March 1996 the veteran reported he had tenderness over the 
area of the injury.  The examiner noted there was a 12-
centimeter incision over the right forearm and a seven-
centimeter incision over the wrist, but did not state whether 
the scars were tender.  When the veteran was examined in 
April 1999, the examiner noted that there was tenderness to 
palpation of the underlying structures in the region where 
the scars on the wrist was located.

The veteran's service-connected lacerations scars of the 
right forearm and right distal forearm are evaluated under 
Diagnostic Code 7805, which contemplates assignment of a 
disability evaluation based on limitation on function the 
part affected.  As such has not been shown on examination, 
application of diagnostic code 7805 is inappropriate.  Here, 
the Board finds that the veteran's service-connected 
laceration scars of the right forearm and right distal 
forearm have been shown to be tender and painful on objective 
demonstration, thereby warranting assignment of a 10 percent 
evaluation under diagnostic code 7804 which contemplates 
tender and painful scarring.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804.

With the grant of a 10 percent evaluation, the veteran is at 
the maximum evaluation under that Diagnostic Code.  The Board 
notes that the veteran is separately rated for the limitation 
of motion of his right wrist.

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 U.S.C.A. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.



In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided and considered the criteria for extraschedular 
evaluation, but did not grant increased compensation benefits 
on that basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

For example, it has not been shown that the service-connected 
excision of the accessory navicular bone of the right foot or 
laceration scars of the right forearm and right distal 
forearm have resulted in frequent hospitalizations or caused 
marked interference in employment.  

Thus, the Board finds that the current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of his service-connected disabilities.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.






ORDER

Entitlement to service connection for irritable bowel 
syndrome is granted.

The veteran, having submitted well-grounded claims of 
entitlement to service connection for PTSD, depression, 
sinusitis/rhinitis and onychomycosis, the appeal is granted 
to this extent only.

The veteran not having submitted well-grounded claims of 
entitlement to service connection for a skin disorder, 
claimed as tinea cruris and tinea pedis, and a left knee 
disorder, the appeal is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for excision of the accessory navicular bone of the right 
foot from July 24, 1995, to March 31, 1999, is denied.

Entitlement to an initial evaluation of 20 percent for 
excision of the accessory navicular bone of the right foot as 
of April 1, 1999, is granted subject to the governing 
criteria applicable to the payment of monetary awards.

Entitlement to a separate evaluation of 10 percent for the 
scar on the right foot is granted, subject to the governing 
criteria applicable to the payment of monetary awards.

Entitlement to an initial evaluation of 10 percent for 
laceration scars of the right forearm and right distal 
forearm is granted, subject to the governing criteria 
applicable to the payment of monetary awards.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the veteran has established well-grounded claims of 
entitlement to service connection for PTSD, depression, 
sinusitis/rhinitis, and onychomycosis, the duty to assist 
attaches.  VA has a duty to assist the veteran in the 
development of facts pertinent to his claims.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

As to the claim of entitlement to service connection for to 
PTSD, the Board notes that the RO has not requested 
corroboration of the veteran's alleged stressful event(s) 
from the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  

Additionally, the Board finds that an examination should be 
scheduled to determine the etiology of the post service 
diagnoses of depression, sinusitis/rhinitis, and 
onychomycosis.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims, and that VA has 
complied with the requirements of due process, this case is 
REMANDED to the RO for the following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to his treatment for 
PTSD, depression, sinusitis/rhinitis, and 
onychomycosis.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports. All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  The veteran should be requested to 
clarify and provide any additional 
details regarding the stressful event(s) 
claimed to have caused PTSD, including 
dates, places, names and detailed 
descriptions pertinent to the events 
described in prior statements.  The 
veteran is advised that this information 
is necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.  


3.  Thereafter, the RO should send a list 
of stressors claimed by the veteran, a 
copy of any additional details supplied 
by the veteran, a copy of this remand, a 
copy of the veteran's DD Forms 214 and DA 
Form 20, and all other associated 
documents to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), located at 7798 Cissna Road, 
Suite 101, Springfield, Virginia, 22150-
3197.  They should be requested to 
provide any information, which might 
corroborate any of the veteran's alleged 
stressors.  

4.  Following the above development as to 
the claim of entitlement to service 
connection for PTSD, the RO must also 
review the entire claims file, including 
any additional circumstances related by 
the veteran and any further documentation 
supplied by the USASCRUR, and make a 
specific determination as to whether 
there is evidence corroborating any 
claimed stressful event.  

All credibility issues related to this 
matter should be addressed at this time.  
The RO should then compile a list of all 
stressors deemed verified and associate 
it with the claims file.  

5.  After all of the above has been 
completed to the extent possible, the 
veteran should be afforded a VA special 
psychiatric examination by a psychiatrist 
who has not previously examined or 
treated him to ascertain whether PTSD is 
present if and only if a stressor or 
stressors have been corroborated, and to 
determine whether depression, if present, 
is related to service.  If no stressor(s) 
have been corroborated, the examination 
should be limited to a determination of 
the etiology of depression, if present.  


The claims file, a separate copy of this 
remand, and the stressor list compiled by 
the RO (assuming that a stressor(s) 
has/have been corroborated) MUST be 
provided to the examiner for review prior 
and pursuant to conduction and completion 
of the examination.  The examiner should 
be asked to note in the examination 
report that the claims folder and this 
remand were reviewed.  

If there has been corroboration of a 
stressor(s), the examiner must also be 
instructed that only the events listed by 
the RO may be considered as stressors for 
the purpose of determining whether the 
veteran has PTSD related to service, and 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examiner, irrespective of 
whether or not the examination is for the 
purpose of ascertaining whether PTSD is 
present, must determine whether 
depression is present, and if so, whether 
it is related to service.

The evaluation should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  

If PTSD is diagnosed, the examiner must 
enumerate the requisite diagnostic 
criteria and explain whether and how, 
with reference to specific clinical 
findings and/or history, each of the 
diagnostic criteria is or is not 
satisfied.


Also, if PTSD is diagnosed, the examiner 
must identify the stressor(s) supporting 
the diagnosis and whether there is 
medical evidence of a causal nexus 
between the veteran's current 
symptomatology and the specific claimed 
in-service stressors.  The examiner 
should ascertain whether depression is 
present, and if it is, whether such 
depression is related to the veteran's 
period of service.  The rationale for all 
conclusions reached should be provided.

6,  The RO should schedule the veteran 
for appropriate VA examination(s) to 
determine the etiology of the post 
service diagnoses of sinusitis/rhinitis, 
and onychomycosis.  The claims file and a 
separate copy of this remand, must be 
made available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s).  Any further indicated 
special studies must be conducted.  The 
examiner(s) is/are asked to answer the 
following questions:

Is it as likely as not that the post 
service diagnosis of sinusitis/rhinitis 
is related to the veteran's military 
service?  State yes or no and 
substantiate your opinion with evidence 
in the claims file and medical 
principles.

Is it as likely as not that the post 
service diagnosis of onychomycosis is 
related to the veteran's military 
service?  State yes or no and 
substantiate your opinion with evidence 
in the claims file and medical 
principles.  Any opinions expressed by 
the examiners must be accompanied by a 
complete rationale.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports, 
and the required opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should re-
adjudicate the claims of entitlement to 
service connection for PTSD, depression, 
sinusitis/rhinitis, and onychomycosis 
based on the entire evidentiary record.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 


